Citation Nr: 1503456	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  14-23 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for benign paroxysmal positional vertigo (vertigo), including as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from December 1942 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In August 2014, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's vertigo is not related to his military service and is not related to a service-connected disability, including bilateral hearing loss and/or tinnitus.


CONCLUSION OF LAW

The Veteran's vertigo was not incurred in or aggravated by active military service, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  The Veteran originally submitted his claim under through the Fully Developed Claim (FDC) process.  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.  

Additionally, a separate letter was sent to the Veteran in December 2012 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim on a direct and secondary basis.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

VA also has a duty to assist the Veteran, including obtaining relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  To participate in the fully developed claims process, the Veteran agreed to submit all private treatment records relevant to the claim.  Further, in September 2014, the Veteran was sent a letter which requested that he authorize the release of records from Sauk Prairie Hospital and any other private entity where he was treated for his vertigo.  The Veteran did not respond to the September 2014 letter.  The Board notes that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In addition, the RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Thus, the Board finds that all necessary development has been accomplished. 

The Veteran was afforded a VA medical examination in August 2012.  In response to the August 2014 Board remand, an addendum opinion was provided which the Board finds is adequate because the examiner reviewed the case file and provided a medical opinion, along with supporting rationale.  

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

The Veteran claims that his vertigo is related to active service because he first experienced it during military flight school.  See October 2012 VA Form 21-4138.  Alternatively, the Veteran claims that a doctor told him that his vertigo may be related to his service-connected bilateral hearing loss and/or tinnitus.  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2014).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

Here, the record reflects competent and credible evidence of a current disability - namely benign paroxysmal positional vertigo.  See May 2012 Prairie Clinic record.

In regard to whether the Veteran experienced vertigo in service, the Veteran has contended that he experienced vertigo while in military flight school.  However, there are no service treatment records to corroborate this event.  The Board notes that the Veteran's DD-214 lists his military occupational specialty as a pilot.  Further, the Veteran is competent to report events he personally experienced.  However, as will be discussed below, the Board finds the Veteran's statement of vertigo in service not credible.  Nevertheless, for the purposes of full consideration of the Veteran's claim, the Board will proceed with a full analysis of the Veteran's claim.

A July 2000 VA treatment note indicates that the Veteran reported occasional dizziness when he stands up.  However, the Veteran denied symptoms of dizziness at an August 2002 VA Compensation examination for hearing loss.  A July 2009 Cardiology VA treatment note indicates that the Veteran complained of "feeling dizzy/woozy" with heart palpitations.  At a November 2010 VA outpatient visit, the Veteran denied any increase in his baseline dizziness.  At a February 2011 VA outpatient visit, the Veteran reported that he was experiencing dizziness, but stated that he has had this feeling for a long time.  He reported dizziness and light headedness on occasion when he rises from sitting or supine position.  

The Veteran was afforded a VA examination in August 2012 where the Veteran reported that he was treated for vertigo in May 2012 and underwent therapy and was improving.  He reported that he never experienced vertigo before May 2012.  On examination, the examiner noted a normal external ear and ear canal, normal gait, Romberg test, Dix Hallpike test and limb coordination test.  The examiner opined that the Veteran's vertigo "was [neither] caused by nor aggravated by his service nor his service-connected bilateral hearing loss."  She opined that the Veteran's vertigo is a common complication of aging.  

Since the August 2012 VA examiner did not address the Veteran's previously documented incidents of dizziness, the Board requested an addendum opinion.  In September 2014, the examiner provided an addendum which stated, 

I continue to opine that the veteran's benign positional vertigo that occurred once and never again in May of 2012 is not related to, caused by, nor aggravated in any way by his military service.  He was very [] clear when he told me that he had never had THIS type of problem before that May 2012 episode.  The STRs are silent on any issues regarding vertigo.  The reference to the notes of 2000, 2009, 2010, and 2011; these episodes are dizziness, not vertigo.  There is a difference.  Vertigo is a problem with the endolymphatic system of the ear.  The episodes of 2000-2011 are of different etiologies . . . one was that he gets momentary dizziness when he stands up from lying or sitting (this happens to many people in the general population and is not a disease, just a re-equilibration of the blood pressure upon arising).  Another note was that he was experiencing cardiac arrhythmia and thus dizziness.  I opine that he has only had the one episode of true benign positional vertigo and that was in May 2012.  

Regarding whether the benign positional vertigo was caused by [] or aggravated in any way by his service-connected bilateral hearing loss, my opinion is 'no.'  His hearing loss is caused by neurosensory loss.  His episode of vertigo was caused by a shift in the endolymphatic fluid . . . two separate areas and functions of the ENT system.  There is [neither] a direct or indirect relationship nor aggravation between the two entities.  If there was such a connection, I would opine he'd be having the benign positional vertigo all the time but in fact he has not.  Also, he does not meet the criteria for Meniere's disease.  

The Board finds this opinion to be of significant probative value.  A medical opinion is most probative if it is factually accurate, fully articulated and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VA examination considered the Veteran's statements and medical records and found that the Veteran's late onset vertigo was not related to service, but rather was a common complication of aging.  She also addressed and distinguished the Veteran's symptoms of dizziness from vertigo.  

The Board has considered the Veteran's statements regarding his condition.   The Veteran has stated that his vertigo has been present since service and he did not seek treatment for it until recently, when it became unbearable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, after a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of vertigo after separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  As noted at the August 2012 VA examination, the Veteran reported the one incident of vertigo in May 2012.  

Moreover, although not dispositive, the Veteran's post service medical evidence does not reflect complaints or treatment of vertigo for over 50 years following active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

The Veteran is service-connected for bilateral hearing loss and tinnitus.  He has contended that his vertigo may be related to these service-connected disabilities.  Specifically, he stated that a doctor told him that the vertigo "may be related" to these disabilities.  The Veteran has provided private treatment records from Prairie Clinic and Sauk Prairie Memorial Hospital.  These records reflect a diagnosis of and treatment for vertigo, but do not include any opinion which relates the Veteran's vertigo to his service-connected disabilities.  The Veteran was given an opportunity to submit records or authorize the release of records from any private provider who may have been able to provide a nexus opinion; however, as noted above, he did not respond to the September 2014 letter from the RO.  

As noted above, the VA examiner found that there was no connection between the Veteran's vertigo and bilateral hearing loss and/or tinnitus.  The Board finds the opinion to be probative in value.  The examiner distinguished the etiologies and connections of hearing loss and vertigo and opined against any connection.  

Given that the Board has found the unfavorable August 2012 and September 2014 opinions to be the most probative evidence of record, the preponderance of the evidence is against the Veterans claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for vertigo, including as secondary to a service-connected disability is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


